Citation Nr: 1814501	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for compartment syndrome of both lower extremities.

2.  Service connection for rhabdomyolysis.

3.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2002 to January 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Nashville, Tennessee, RO.  In January 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for a skin rash is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran of action is required.


FINDING OF FACT

On the record at the January 2018 videoconference hearing, prior to the promulgation of a decision in the matters, the Veteran withdrew his appeals seeking service connection for compartment syndrome of both lower extremities and rhabdomyolysis; there is no question of fact or law in these matters remaining before the Board to consider .


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals are met with respect to the claims of service connection for compartment syndrome of both lower extremities and rhabdomyolysis; the Board has no further jurisdiction to consider an appeal in the matters.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination on the matter on appeal.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

On the record at the January 2018 videoconference hearing before the undersigned, the Veteran, via his representative, withdrew his appeals seeking service connection for compartment syndrome of both lower extremities and rhabdomyolysis.  Accordingly, there is no allegation of error of fact or law remaining for the Board to consider in these matters, and the Board no longer has jurisdiction to consider an appeal in the matters.


ORDER

The appeals seeking service connection for compartment syndrome of both lower extremities and rhabdomyolysis are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to the issue remaining on appeal.  At the January 2018 videoconference hearing the Veteran reported receiving treatment for recurring skin rashes at the Nashville and Murfreesboro VA Medical Centers.  As his testimony indicates he receives ongoing VA treatment for the disability at issue, because records of the treatment are likely to contain pertinent information, and because VA treatment records are constructively of the record, the VA treatment records must be obtained.  

On August 2011 (during service) examination a skin rash in anatomical areas exposed to sun (not including the face), occuring intermittently (as often as weekly) was noted.  Treatment in preceding twelve months had included with prednisone (daily for a week) and Zyrtec (once daily).  A skin fisorder was not diagnosed as the examination had not revealed sufficient pathology for one.  On March 2012 post deployment screening the Veteran reported a persistent papular or nodular skin rash (that he breaks out in hives).  On May 2012 allergy consultation  a history of chronic urticarial was noted, with the last flare-up approximately two weeks prior to the consultation date.  The Veteran reported three episodes of throat swelling.  It was noted that that urticarial initially began in approximately 2007, and that allergy testing in 2009 was negative.  The impression was chronic urticaria, considered to likely be autoimmune or idiopathic.  Based on the Veteran's testimony the outstanding treatment records and a contemporaneous examination would confirm that he has a chronic skin disability acquired in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete clinical records of all evaluations and treatment the Veteran has received for skin rashes at the Nashville and Murfreesboro VA hospitals since service.

2.  The AOJ should thereafter arrange for a dermatological examination of the Veteran to ascertain the nature and likely etiology of his claimed skin disability.  As the Veteran has reported (during the Board hearing in this matter) that his employment requires him to be in foreign locations (for 60 day periods on a rotating basis) prior to the scheduling of the examination he should be contacted to confirm his availablility to be examined on the proposed date for the examinaiton; if he is scheduled to then be in a foreign country, he should be asked to identify when he will be available, and the examination should be scheduled during that period.

The Veteran's record (to include the photographs he has submitted and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each skin disability found (or shown by the record during the pendency of this claim).  If a skin disability entity noted in the record is not found on examination, the discrepancy must be explained (i.e. was it misdiagnosed, has resolved since, etc.).

(b)  Please identify the likely etiology for each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise related to) his active duty service/is related to the skin complaints noted and treatment he received during service?  

If a diagnosed skin disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.  The examiner must explain the rationale for all opinions.
3.  The AOJ should then review the entire record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


